Order, Supreme Court, Bronx County, entered January 25, 1974, unanimously modified, on the law, on. the facts and as a matter of discretion to delete the provision for the service of a complaint within 30 days, and otherwise affirmed, without costs and without disbursements. The summons in this action was served August 20, 1971. Despite a notice of appearance and an explicit demand, no complaint has ever been served. Defendant moved to dismiss the complaint. Plaintiff defaulted on the motion. The court granted the motion on default but allowed plaintiff 30 days to serve a complaint. The grant of extra time to serve a complaint .was an abuse of discretion. There was no affidavit of merits, no excuse for the inordinate delay, and, in fact, no opposition at all. Concur— Nunez, J. P., Kupferman, Lupiano, Steuer and Tilzer, JJ.